Case 2:20-cv-02020-SHL-cgc Document 1 Filed 01/10/20 Page 1 of 13                     PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 AESTHETIC MANAGEMENT PARTNERS,                      )
 INC., a Tennessee Corporation,                      )
                                                     )
                Plaintiff,                           )
                                                     )
 v.                                                  )      Case No. _________________
                                                     )
 TRINA BARR,                                         )
                                                     )
                Defendant.                           )


                                          COMPLAINT



       Aesthetic Management Partners, Inc. (hereafter “AMP”), by and through its undersigned

counsel, hereby files this Complaint against Defendant Trina Barr (“Barr”).

                                      INTRODUCTION

       1.     This proceeding is an action for a declaratory judgment that the terms of an

Employment Agreement (attached as Exhibit A) executed by Barr require Barr to litigate certain

legal claims against AMP in binding arbitration in Memphis, Tennessee, including but not

limited to those for unpaid wages pursuant to the Colorado Wage Claim Act, Colo. Rev. Stat.

Ann. § 8-4-101, et seq. (the “Wage Claim Act”).

                                        THE PARTIES

       2.     Plaintiff AMP is a Tennessee corporation with its principal place of business at

2492 Walnut Avenue, Suite 120, Tustin, CA 92780. AMP is a citizen of Tennessee and

California.
Case 2:20-cv-02020-SHL-cgc Document 1 Filed 01/10/20 Page 2 of 13                       PageID 2




        3.      Defendant Barr is an individual domiciled in the State of Colorado at the

following residence: 6991 Jay Road, Boulder, CO 80301. Thus, Barr is a citizen of the State of

Colorado.

                                 JURISDICTION AND VENUE

        4.      This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because the

amount in controversy exceeds $75,000, exclusive of interests and costs, and this case is between

citizens of different states.

                a.      With regard to the amount in controversy, former legal counsel for Barr

        sent a demand letter to AMP in 2019, asserting that $321,525.52 was due to Barr

        pursuant to the Colorado Wage Claim Act, C.R.S. § 8-4-109(d)(1). (See Barr Demand

        Letter, attached as Exhibit B, at page 2.)

                b.      In the subsequent Complaint Barr filed against AMP asserting a cause of

        action pursuant to the Colorado Wage Claim Act (in District Court, Boulder County,

        Colorado), Barr alleges that “AMP still owes Ms. Barr approximately $160,494.00,” in

        reimbursement costs, in addition to commissions and profit-sharing. (Barr Verified

        Complaint and Jury Demand, attached as Exhibit C, at ¶ 42; see also id. at ¶¶ 26-39

        (alleging that commissions and profit sharing are due to Barr).)

        5.      This Court has personal jurisdiction over Barr because Barr’s Employment

Agreement with AMP waives personal jurisdiction in the United Stated District Court for the

Western District of Tennessee. The Employment Agreement states as follows:

                13. Miscellaneous. . . . . The validity, interpretation, construction and
                performance of this Agreement shall be governed by the laws of the State of
                Tennessee without regard to its conflict of law principles. The Parties agree that
                courts of competent jurisdiction in Shelby County, Tennessee and the United
                States District Court for the Western District of Tennessee shall have concurrent
                jurisdiction with the arbitration tribunals of the American Arbitration Association



                                                 2
Case 2:20-cv-02020-SHL-cgc Document 1 Filed 01/10/20 Page 3 of 13                      PageID 3




               for purposes of entering temporary, preliminary and permanent injunctive relief
               with regard to any action arising out of any breach or alleged breach of this
               Agreement. The Parties agree to submit to the personal jurisdiction of such
               courts and any other applicable court within the state of Tennessee.

(Ex. A at 7-8 (emphasis supplied).)

       6.      The Employment Agreement signed by Barr also waives any forum non

conveniens claim, waives any objection to venue in Memphis, Tennessee, as follows:

               14. Arbitration. The Parties waive any claim that they may have that any of
               the foregoing courts is an inconvenient forum. . . . Venue for any arbitration
               between the Parties shall be had and is mandatory in Memphis, Tennessee to
               the exclusion of all other places of venue, for all matters that arise under this
               Agreement.

(Ex. A. at 8 (emphasis supplied).)

       7.      Consent to a forum selection clause or venue clause constitutes a consent to

personal jurisdiction under the applicable law.

       8.      Further, this Court has specific jurisdiction over Barr because she has purposely

availed herself of Tennessee through minimum contacts with Tennessee, and it is reasonable and

foreseeable for Barr to defend suit in Memphis, Tennessee. This is evidenced by Barr’s

employment contract and business transactions with AMP within the State of Tennessee. Further,

Barr traveled to Memphis, Tennessee as part of her employment with AMP which is a Tennessee

corporation. Further, Barr is currently involved in an arbitration with counterclaims against AMP

before the American Arbitration Association in which the hearing locale is Memphis, Tennessee

(AAA Case No. 01-19-0003-2124).

       9.      Barr is subject to the Tennessee long-arm statute at Tenn. Stat. § 20-2-214(a)

because the cause(s) of action stated herein arise from Barr’s employment contract and business

transactions with AMP within the State of Tennessee. Further, Barr traveled to Memphis,

Tennessee as part of her employment with AMP, which is a Tennessee corporation. Further, Barr



                                                  3
Case 2:20-cv-02020-SHL-cgc Document 1 Filed 01/10/20 Page 4 of 13                         PageID 4




is currently involved in an arbitration against AMP before the American Arbitration Association

in which the hearing locale is Memphis, Tennessee (AAA Case No. 01-19-0003-2124).

       10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events, acts, and omissions giving rise to Plaintiff’s claims occurred in this

District, and because Barr expressly consented to the venue of Memphis, Tennessee in the

Employment Agreement she executed with AMP. (See Ex. A. at 8 (Section 14 of the

Employment Agreement).)

                                  FACTUAL ALLEGATIONS

       11.     AMP is a business accelerator for leading aesthetics manufacturers. It provides a

comprehensive ecosystem of business support including sales, engineering, network of

physicians, branding, marketing, clinical and customer service to enhance the reach and growth

of companies in the aesthetics industry. Physicians gain access to carefully curated product lines

that will help their practice continue to provide innovative procedures and great results for their

patients. Manufacturers gain access to a management team with a proven track record of success,

nationwide distribution, branding, marketing, sales and clinical support.

       12.     Trina Barr has a sales and clinical background in the aesthetics industry.

       13.     On or about September 17, 2018, AMP and Barr entered into an Employment

Agreement for her to serve as the Company’s Vice President of Product Development and

Clinical Integration 1 (Ex. A). The Employment Agreement contained three provisions critical to

this dispute: a non-solicitation provision, a non-disparagement provision, and an arbitration

provision.



       1
       Her title was later changed to Vice President of Clinical Operations by mutual
agreement of the parties.


                                                  4
Case 2:20-cv-02020-SHL-cgc Document 1 Filed 01/10/20 Page 5 of 13                          PageID 5




       14.     The non-solicitation provision reads as follows:

               (c)     Non-solicitation. During the Employment Period, and for 12 months after
               the Employee’s Date of Termination if the Employee’s employment is terminated
               by the Company for Cause . . . the Employee will not, directly or indirectly . . .
               (3) solicit any customer or other person with a business relationship with the
               Company or any of its affiliated companies to terminate, curtail or otherwise limit
               such business relationship.

Employment Agreement, id. at paragraph 8(c).

       15.     The non-disparagement provision reads as follows:

               (d)     Non-disparagement. During the Employment Period and for two (2) years
               thereafter, (i) neither the Employee, nor anyone acting on behalf of the Employee,
               shall make or publish any disparaging or derogatory statement (whether written or
               oral) regarding the Company or any of its affiliated companies or businesses that
               are known to the Employee to be so affiliated . . . .

Id. at paragraph 8(d).

       16.     The arbitration provision reads as follows:

               14.     Arbitration. . . . . The Parties agree that all controversies, claims, disputes
               and matters in question arising out of, or related to this Agreement, the
               performance under this Agreement, the breach of this Agreement or any other
               matter or claim whatsoever shall be decided by binding arbitration before the
               American Arbitration Association, utilizing its Commercial Rules. Venue for any
               arbitration between the Parties shall be had and is mandatory in Memphis,
               Tennessee to the exclusion of all other places of venue, for all matters that arise
               under this Agreement.

Id. at paragraph 14.

       17.     Unfortunately, working productively with Barr proved impossible. During her

short period of employment, Barr engaged in multiple episodes of misconduct that were plainly

adverse to AMP’s interests, reputation, and business.

       18.     Accordingly, AMP terminated Barr for cause on April 18, 2019. See Notice of

Termination and General Release (attached as Exhibit D).




                                                  5
Case 2:20-cv-02020-SHL-cgc Document 1 Filed 01/10/20 Page 6 of 13                        PageID 6




       19.     As the Notice of Termination explains, AMP proposed a General Release

(“Release”) at the time of Barr’s termination.

       20.     In presenting the Release, AMP representatives expressly advised Barr that she

did not have to sign the agreement at that time, that she could take the agreement back to her

attorney to review, and that she could wait to sign it until after she consulted with a lawyer.

       21.     Barr declined AMP’s offer to take time to consult with her lawyer. Barr said

words to the effect that she did not care about the options (i.e., her equity compensation) and was

fine parting with the company. She then signed the release, the parties stood, and Barr gave Mr.

Erik Dowell a hug (AMP’s CEO and founder), saying it was all going to work out well.

A.     BARR’S IMPROPER DEMAND FOR WAGES AND OTHER COMPENSATION

       22.     By signing the Release, Barr agreed to “irrevocably and unconditionally release,

waive, and forever discharge [AMP] . . . from any and all claims or causes of action that [Barr]

had, have, or may have (i) relating to [Barr’s] employment with or engagement by [AMP] . . .

and/or termination therefrom up to and including the date of [the] [] Release, including but not

limited to any claims under Title VII of the Civil Rights Act of 1964, as amended, the Age

Discrimination in Employment Act (“ADEA”), the Americans with Disabilities Act, and any

other obligation and liability, including claims and causes of action arising under any federal,

state or local statute, ordinance or regulation governing employment, employment

discrimination, and leaves of absence; as well as all claims and causes of action arising under

common law; state tort law; and the law of wrongful or retaliatory discharge in violation of

public policy.” (Ex. D.)




                                                  6
Case 2:20-cv-02020-SHL-cgc Document 1 Filed 01/10/20 Page 7 of 13                      PageID 7




       23.      Almost immediately after Barr executed the Release, she began a series of emails

to AMP seeking reimbursement of expenses other than those approved and paid by AMP in

connection with the termination of her employment.

       24.      First, on April 22, 2019, Barr sent an e-mail to AMP’s General Counsel, Mr.

Mark Crosby, attaching a PowerPoint presentation claiming that she was owed a total of

$125,839.39 in “labor” and “other costs.”

       25.      In May and June 2019, Barr sent additional emails attaching images of receipts

and Excel spreadsheets for additional, unapproved costs and expenses.

       26.      By e-mail dated June 13, 2019, Crosby replied to Barr’s submissions, including

the PowerPoint for $125,839.39, confirming additional reimbursements would be made to Barr

by AMP for some of the expenses submitted by Barr after her termination. The email also

rejected the PowerPoint claims on the basis of the Release and the Equipment AMP allowed Barr

to retain as consideration for the Release.

       27.       Barr responded by e-mail on June 14, 2019, stating “I am not seeking the full

$125k. I simply want the employee hourly rate, Carol’s hours 2 . . . and my expenses for supplies

I submitted,” adding that “Carol will send a final bill, today.”

       28.      By June 15, 2019 email, Carol Matta submitted a purported time sheet claiming

additional labor and expenses owed.

       29.      By June 20, 2019 email, Crosby replied to Barr’s email stating:

                I have collected and reviewed with AMP all your requests for expense
                reimbursement at this point. This includes reviewing Carol’s submissions for
                time ($7,750) and expenses ($3,549.13, of which $2,635 was for
                gasoline)….[N]ot considering Carol’s claimed expenses, the issue came down to
                roughly $10,000 in expenses we needed clarified….AMP has now reconciled


       2
           Carol Matta is Trina Barr’s mother, who was at no time employed by AMP.


                                                  7
Case 2:20-cv-02020-SHL-cgc Document 1 Filed 01/10/20 Page 8 of 13                          PageID 8




                these remaining pending expense reimbursement requests and approves $4,293.40
                out of $7,628.17 claimed, as laid out in the attached reconciliation.”

       30.      Regarding Carol Matta’s claim for hours, Crosby stated:

                AMP paid you base compensation of $80,000/year and in January began paying
                you an additional $5,000/month, together with a catchup payment in lump sum of
                $35,000, to offset ELC-related expenses for AMP work. Given this, and given
                that Carol was under your employ at ELC, and given that AMP is repeatedly on
                record stating that Carol would not be and indeed was never engaged or employed
                by AMP, Carol’s claimed expenses and claimed compensation are denied.

       31.      Crosby concluded his email to Barr by offering to reimburse her the approved

expenses of $4,293.50, “provided you confirm…it is a final payment . . . for the whole of your,

ELC’s and Carol’s claimed expenses and compensation.”

       32.      By July 1, 2019 email, Barr replied to Crosby’s June 20, 2019 email stating:

             The $4000 amount in no way comes close to the money owed for my time and
             contributions to AMP, nor does it cover the amount you owe Carol for her agreed
             upon expenses of $3k. Each day I supported was a fixed hard cost to me of at least
             $2k, and AMP has recovered excessive amounts of revenue from my efforts and I am
             left footing the bill which more than swallowed my $80k salary and $5k stipend. The
             letter of release was signed under extreme duress. I have constant and consistent
             examples of continuous disparagement from Erik, beginning the evening of the
             Barr/Helwig event.

       33.      Barr later states in her email, “[w]hat I am respectfully requesting is the money

owed…Carol…and my staff costs and expenses that superceded the $5k/mo stipend where I am

out straight cash to support AMP sales.” AMP did not reply to that email.

       34.      Thereafter, Barr sent AMP a Demand Letter requesting that AMP pay her

$321,525.52 pursuant to the Colorado Wage Claim Act (Ex. B).

       35.      Notably, Barr’s Demand Letter contains two dates: the date of June 12, 2019

(listed on page one of the letter) and the date of July 22, 2019 (listed on the top left corner of the

second and third pages of the letter).




                                                  8
Case 2:20-cv-02020-SHL-cgc Document 1 Filed 01/10/20 Page 9 of 13                     PageID 9




       36.     AMP did not receive Barr’s Demand Letter until August 12, 2019, when her then-

lawyer, Mr. Dean Herms, forwarded a copy of the letter by e-mail to AMP’s General Counsel,

Mark Crosby, without the referenced attachments. Mr. Herms described his email as “making

demand for unpaid wages/compensation to Ms. Trina Barr.”

       37.     The original Barr Demand Letter, again without attachments, was received by

AMP on August 19, 2019, by U.S. Mail sent to AMP’s office address in Tustin, California. The

attachments referenced in the body of the letter were not included.

       38.     AMP contends that Barr has been paid all wages and compensation to which she

is entitled under the Employment Agreement, up to and including her date of termination.

       39.     None of the services, expenses, or costs identified in Barr’s Demand Letter are

reimbursable or compensable under the controlling Employment Agreement between AMP and

Barr. Even if they were, under the plain language of the Release, Barr released AMP from any

obligation to pay such amounts, because Barr released and/or waived all claims “relating to

[Barr’s] employment with or engagement by [AMP] . . . and/or termination therefrom up to and

including the date of [the] [] Release” (Ex. D.)

       40.     Further, none of the services, expenses, or costs identified in Barr’s Demand

Letter are recoverable as wages or compensation, as a matter of law, under the Colorado Wage

Claim Act.

B.     PENDING LITIGATION BETWEEN THE PARTIES

       41.     Due to Barr’s Demand Letter and related correspondence from lawyers retained

on her behalf, on October 9, 2019, AMP initiated arbitration against Trina Barr before the

American Arbitration Association (“AAA”).




                                                   9
Case 2:20-cv-02020-SHL-cgc Document 1 Filed 01/10/20 Page 10 of 13                     PageID 10




       42.     On November 13, 2019, AMP filed a Verified Amended Demand for Arbitration

against Trina Barr before the AAA asserting claims for (1) replevin (the return of certain

valuable medical equipment), and (2) declaratory judgment that the terms of the Release

executed by Barr preclude Barr from asserting legal claims against AMP, including those for

allegedly unpaid wages and compensation pursuant to the Colorado Wage Claim Act, Colo. Rev.

Stat. Ann. § 8-4-101, et seq.

       43.     The arbitration hearing locale asserted in AMP’s original Verified Demand for

Arbitration and Verified Amended Demand for Arbitration was Memphis, Tennessee, as

specified in the Employment Contract (Ex. A) and an e-mail from Barr’s legal counsel dated

10/1/2019 (attached as Exhibit E).

       44.     After multiple extensions of time, on December 16, 2019, Barr answered AMP’s

Verified Amended Demand for Arbitration and asserted a counterclaim against AMP in the

arbitration pending in Memphis, Tennessee.

       45.     Barr’s Answer and Counterclaim asserts that the arbitration hearing locale is

“Memphis, Tennessee.” (Barr’s Answer to Verified Amended Demand for Arbitration and

Counterclaim of Respondent, attached as Exhibit F, at 21.)

       46.     On December 10, 2019, Barr filed a state court action in Colorado asserting a

cause of action against AMP under the Colorado Wage Claim Act. (See Complaint and Jury

Demand, attached as Exhibit G (referred to herein as “Colorado Case No. 19CV31194”).)

       47.     On December 12, 2019, Barr filed a Notice of Dismissal Without Prejudice that

dismissed Colorado Case No. 19CV31194.




                                                10
Case 2:20-cv-02020-SHL-cgc Document 1 Filed 01/10/20 Page 11 of 13                      PageID 11




        48.     On December 18, 2019, Barr filed a second state court action in Colorado

asserting a cause of action against AMP under the Colorado Wage Claim Act. (See Verified

Complaint and Jury Demand, Ex. C.)

                             CLAIM FOR RELIEF
                (DECLARATORY JUDGMENT ACTION AGAINST BARR)

        49.     AMP incorporates by reference the preceding allegations of this Complaint as if

set forth fully herein.

        50.     This controversy is appropriate for resolution under the Federal Declaratory

Judgment Act, 28 U.S.C. § 2201 et seq.

        51.     In the Barr Demand Letter, Barr alleges that AMP owes her at least $321,525.52

in unpaid wages under the Wage Claim Act. (See Ex. B.)

        52.     Further, in a complaint filed in Colorado state court, Barr has alleged that “AMP

still owes [her] approximately $160,494.00,” in reimbursement costs, in addition to commissions

and profit-sharing. (Barr Verified Complaint and Jury Demand, attached as Exhibit C, at ¶ 42;

see also id. at ¶¶ 26-39 (alleging that commissions and profit sharing are due to Barr).)

        53.     An actual controversy exists as to whether Barr must resolve her claim(s) under

the Colorado Wage Claim Act in binding arbitration in Memphis, Tennessee pursuant to the

Employment Agreement (Ex. A), the Federal Arbitration Act, and other applicable law.

        54.     Specifically, Barr’s attempt to litigate her Colorado Wage Act Claim in state court

violates the arbitration provision in the Employment Agreement with AMP (Ex. A). AMP’s

business and Barr’s contractual duties under the Employment Agreement involve commerce

(including interstate commerce) and the contract at issue is one for employment. As such, the

Federal Arbitration Act governs the arbitrability of Barr’s claims under the Colorado Wage




                                                11
Case 2:20-cv-02020-SHL-cgc Document 1 Filed 01/10/20 Page 12 of 13                       PageID 12




Claim Act. Barr’s state court complaint asserting a Colorado Wage Act Claim against AMP

outside of arbitration is preempted by the Federal Arbitration Act.

       55.     A declaratory judgment on the foregoing matters will completely resolve the

existing controversy between the parties.

       56.     Failure of this Court to retain jurisdiction on this declaratory judgment action,

however, will result in piecemeal litigation.

       57.     AMP is entitled to a declaratory judgment on these matters.

                                    PRAYER FOR RELIEF

       WHEREFORE, AMP requests the following relief against Barr:

       58.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., a

declaratory judgment that Barr must resolve her claim(s) against AMP, including but not limited

to those under the Colorado Wage Claim Act, in binding arbitration in Memphis, Tennessee

pursuant to the Employment Agreement (Ex. A), the Federal Arbitration Act, and other

applicable law; and

       59.     Such other and further relief as the Court deems just and proper.




                                                12
Case 2:20-cv-02020-SHL-cgc Document 1 Filed 01/10/20 Page 13 of 13         PageID 13




Date: January 10, 2020              Respectfully submitted,

                                    s/ Gary S. Peeples
                                    Gary S. Peeples (BPR No. 32303)
                                    BURCH, PORTER & JOHNSON, PLLC
                                    130 North Court Avenue
                                    Memphis, TN 38103
                                    Telephone: 901.524.5127
                                    Facsimile: 901.524.5024
                                    Email: gpeeples@bpjlaw.com

                                    – and –

                                    Michele On-ja Choe
                                    (Pro hac vice application forthcoming)
                                    WHEELER TRIGG O’DONNELL LLP
                                    370 17th Street, Suite 4500
                                    Denver, CO 80202
                                    Telephone: 303.244.1926
                                    Facsimile: 303.244.1879
                                    Email: choe@wtotrial.com

                                    Attorneys for Plaintiff Aesthetic Management
                                    Partners, Inc.




                                     13
